PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,408,762
Issue Date: 2 Apr 2013
Application No. 13/109,255
Filing or 371(c) Date: 17 May 2011
Attorney Docket No. 39720-006


:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above identified patent, filed January 10, 2022.  

The application from which this patent issued matured into U.S. patent number 8,408,762 on April 2, 2013.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on April 2, 2017, with no payment received.  Accordingly, the patent expired on April 2, 2017 at midnight.  

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is GRANTED.

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on December 28, 2019 by Lei Yu, Reg. No. 65015, and the return address field on the second page was left blank.  Included with 

The eight year anniversary of the issuance of this patent fell on April 2, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on September 27, 2021 and dismissed via the mailing of a decision on November 10, 2021.

Both the 7½-year maintenance fee and the associated petition fees were charged to Deposit Account number 50-6384 on March 9, 2022.  

To date, the 3½-year maintenance fee, the 7½-year maintenance fee, two petition fees, a statement that the delay in payment of the maintenance fee was unintentional, and an explanation that establishes the extended period of delay was unintentional have been received.

Petitioner has met each of the requirements of 37 C.F.R. 
§ 1.378(b).  

Accordingly, the 3½-year maintenance fee and the 7½-year maintenance fees in this patent are hereby accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.